 
 
I 
111th CONGRESS 1st Session 
H. R. 1553 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2009 
Mr. Ackerman introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Home Owners’ Loan Act to provide equitable remedies to mutual savings institutions to defend against individuals acting as a de facto corporation attempting to implement a hostile takeover of the institution, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Mutual Savings Association Preservation Act. 
2.Cause of action established 
(a)In generalSubsection (h) of section 10 of the Home Owners' Loan Act (U.S.C. 1467a(h)) is amended— 
(1)by striking or after the semicolon at the end of paragraph (2); 
(2)by striking the period at the end of paragraph (3) and inserting ; or; and 
(3)by inserting after paragraph (3), the following new paragraph: 
 
(4)any company or any subsidiary of any company, any director, officer, employee or person owning, controlling, or holding with the power to vote, or holding proxies representing more than 25 percent of the voting shares, of such company or subsidiary, or any director, officer, employee or person acting in concert with such company or subsidiary, to hold, solicit, or exercise any proxies in respect of a savings association which is a mutual association, with the view or intention to, directly or indirectly, control or attempt to control the mutual association. . 
(b)Enforcement actionSubsection (i) of section 10 of the Home Owners' Loan Act (U.S.C. 1467a(i)) is amended by inserting after paragraph (3) the following new paragraph: 
 
(4)Civil actions by association 
(A)Equitable reliefAny aggrieved mutual savings association may bring a civil action in a court of appropriate jurisdiction and may recover such equitable relief, including injunctive relief, and reasonable attorneys fees, as determined by the court for any violation or attempted violation of paragraph (1) or (4) of subsection (h). 
(B)Proxies null and voidIn addition to any damages or relief under paragraph (1), any proxy held or exercised by any party the holding or exercise of which has been determined to be a violation of paragraph (1) or (4) of subsection (h) shall be deemed null and void, as of the inception of such proxy, and shall not be counted for purposes of determining a quorum at any meeting of such aggrieved mutual association. 
(C)Statute of limitation 
(i)In generalAn action may not be brought under subparagraph (A) after the end of the 180-day period beginning on the later of— 
(I)the date of the discovery of the alleged violation by the aggrieved mutual savings association; or 
(II)the date of the enactment of the Mutual Savings Association Preservation Act. 
(ii)No attribution ruleFor purposes of clause (i)(I), the knowledge of the facts and circumstances giving rise to an alleged violation by any party to the violation shall not be attributed to the savings association. . 
 
